Shareholder Proxy Voting Results A special meeting of shareholders was held on March 19, 2010.The matters considered at the meeting, together with the actual vote tabulations relating to such matters are as follows: 1. To approve a new investment advisory agreement between the Fund and Cadogan Management, LLC, the Fund’s investment adviser. No. of Shares Affirmative Against 0 Abstain TOTAL 2. To elect Mr. Paul McNamara as an independent director of the Cadogan Opportunistic Alternatives Fund, LLC. No. of Shares Affirmative Against Abstain TOTAL Based upon votes required for approval, each of these matters passed.
